*900OPINION OF THE COURT
Memorandum.
Judgment unanimously affirmed without costs.
Plaintiffs commenced this claim to recover $3,000 in damages for the cost of replacing the sewer line leading from the main line, running under the town road, to the curb outside of their house. A review of the record on appeal does not indicate that plaintiffs claimed that defendant’s negligence was the direct or proximate cause of their sewer pipe problems. In their small claims complaint they solely seek reimbursement for monies spent in replacing the pipe. Such a claim is clearly based on the theory of unjust enrichment. Therefore, the notice of claim requirements of the General Municipal Law do not apply (Watts v Town of Gardiner, 90 AD2d 615).
DiPaola, Collins and Ingrassia, JJ., concur.